 Case 2:20-cv-06518-ODW-PJW Document 11-2 Filed 08/07/20 Page 1 of 2 Page ID #:41




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff, LAMAR MYERS
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10                                                 Case No.: 2:20-cv-06518 ODW (PJWx)
     LAMAR MYERS,
11              Plaintiff,                         DECLARATION OF PLAINTIFF IN
                                                   SUPPORT OF PLAINTIFF’S OSC
12        vs.                                      RESPONSE RE: SUPPLEMENTAL
                                                   JURISDICTION
13
     KISIK SON D/B/A PURITY LIQUOR
14
     MARKET; V.E. SKY WORLD, LLC; and
15   DOES 1 through 10,
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28




                                    Plaintiff’s Declaration - 1
Case 2:20-cv-06518-ODW-PJW Document 11-2 Filed 08/07/20 Page 2 of 2 Page ID #:42
